                                                                        CLERK'SOFFICE U.s,DIST.COORT
                                                                             ' ATDANVILLE,VA
                                                                                   FILED

                                                                                MA2 26 2219
                     IN THE UNITED STATES DISTRICT COURT
                                                                            2UL G.D DLEY:CLE K
                    FO R TH E W ESTER N DISTRIC T O F V IR G INIA
                                R OA N O K E D IVISIO N
                                                                           sv,  4w,
                                                                               DEPUTY CLER

D AN OL IV ER ,                                 C ivilA ction N o.7:18CV 00525
      Plaintiff,

V.                                              O PIN IO N & O R DER

YOUNG,                                          By:    H on.Jacltson L.K iser
    D efendant.                                        Senior U nited StatesD istrictJudge


      OnJanuary 29,2019,Idismissed Plaintiffscomplaintwithoutprejudicepursuantto the
three-strikesruleof28U.S.C.j 1915(g).(ECF No.33.) On Febnzary 19,2019,Plaintifffileda
motion forreconsideration.EECFNo.33.4 Forthereasonsthatfollow,Idenythemotion.
      A courtmay amend or alter a judgment tmder Rule 59(e) ($(1) to accommodate an
interveningchangeincontrollinglaw;(2)toaccountfornew evidencenotavailableattrial;or(3)
tocorrectaclearerrorof1aw orpreventmanifestinjustice.''Hutchison v.Staton,994F.2d 1076,
1081 (4th Cir.1993). This standard is narrowly constnzed,asa Rule 59(e) motion is çstan
extraordinary rem edy w hich should be used sparingly.''' pJC.Ins.Co.v.Am.Nat1 Fire Ins.Co.,

148 F.3d 396,403 (4th Cir.1993)(quoting 11W rightetal.,FederalPractice and Procedure
j2810.1,at124 (2d ed.1995$;seeDurkin v.Taylor,444 F.Supp.879,889 (E.D.Va.1977)
(tçW hatevermaybethepuzposeofRule59(e)itshouldnotbesupposedthatitisintendedtogive
anlmhappylitigantoneadditionalchancetoswaythejudge.').
       Atthethreshold,Plaintiffhasnotestablishe'd an intervening changein controlling 1aw or

new evidence. Instead,Plaintiffassertsaclearerroroflaw/mnnifestinjustice. Specitkally,that
hewasinimm inentdangeratthetim ehefiledhiscomplaintbecause,even though theimnatethat
                      (                                                     '
threatened to killhim (:Uzz1e'')wasno longerPlaintiffscellmate,Uzzle wasstillin hispod.
However,eventhough Uzzlewasstillin thepod,Plaintiffsallegationslare sim ply notenough to

find im minentdanger.Therem aining assertionsinPlaintiff'sm otion areirrelevantornonsense.

       Accordingly,IPlaintiffsmotion forreconsideration ishereby DENIED .

       TheClerk isdirectedtosend acopy ofthism emorandllm opinion and accompanying order

to theparties.

       ENTERED thisA A dayofMarch, 2019.

                                                                           3
                                             SE    OR UN ITED STA TES D ISTRICT JUD G E




       'AfterbeingmovedoutofPlaintiff'scell,Uzzle(çwouldttrylto comeupbehindmewhilegoing
to chow hallorwhile in pod talking orplaying chess.'' P1.'sM ot.forRecons.2.
